PER CURIAM.
This is an appeal from a final judgment assessing damages against the appellant for breach of a lease appellant entered into with the appellee.- Although we find no error in the court’s judgment assessing liability against the appellant, we believe that the damages assessed should be reduced by the sum of $2,083.33. Accordingly, this cause is hereby reversed and remanded with directions that judgment be entered in favor of appellee in accord with this opinion.
LETTS, C. J., ANSTEAD, J., and STONE, BARRY J., Associate Judge, concur.